DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I (claims 1-6) in the reply filed on July 26, 2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2 are rejected under 35 U.S.C 103 as being unpatentable over Aben et al (US 10,191,390).
With respect to claims 1-2, Aben discloses an inspection apparatus (see figure 1; see paragraph [0053]) inspecting a wafer (W) on which a plurality of patterns are formed by a plurality of exposure shots and comprising substantially all of the limitations of the instant claims such as: acquisition unit/metrology system (see paragraph [0053]) configured to acquire first information representing a positional relation between an inspection mark included in a pattern formed by a first exposure shot (figure 3B; step 301); and an inspection mark included in a pattern formed by a second exposure shot (figure 3B, step 303) and an inspection mark included in a pattern formed by a third exposure shot (see paragraph [0083]); and derivation unit configured to derive a linear component of an error caused by a reticle (MA) and a liner component of an error caused by a position on a wafer on the basis of the first information and the second information (steps 305; 306).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Aben et al (US 10,191,390) in view of Matsumoto (U.S. 2007/0081161 A1).
As to claims 4-5, Aben discloses an inspection apparatus for inspecting a wafer and comprising substantially all of the limitations of the instant claims.  Aben does not expressly disclose that the linear component of an error caused by the reticle (MA) and the linear component of an error caused by the position of the wafer are derived by using a method of the least squares or a trained model by machine learning.  These methods are well known per se.  For example, Matsumoto discloses the least spare method for a position detecting method (see paragraph [0055]).  In view of such teachings, it would have been obvious to utilize the least square or a trained model by machine learning as suggested by Matsumoto into the inspection apparatus of Aben to derive a linear component of error caused by a reticle or a linear component of an error causes by a position of a wafer, as intended. 
Allowable Subject Matter
Claims 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Claim 3 has been found allowable since the prior art of record, either alone or in combination, neither discloses nor makes obvious a combination of an inspection apparatus comprising among other features, an acquisition unit; along with a derivation unit configured to derive a linear component of an error caused by a reticle, and a linear component of an error caused by a position of a wafer, on the basis of the first information and the second information wherein a first reticle is used in the first exposure shot and the third exposure shot and a second reticle is used in the second exposure shot, as recited in the claim.
Claim 6 also has been found allowable since the prior art of record, either alone in combination, neither discloses nor makes obvious a combination of an inspection apparatus comprising among other feature, an acquisition unit; along with a derivation unit configured to perform particular function to derive a linear component of an error caused by a reticle, and a linear component of an error caused by a position of a wafer, on the basis of the first information and the second information, as recited in the claim.

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hayashi (U.S.Pat. 8885164 B2); Endo et al (US 2015/0074621) disclose obtaining position methods and have been cited for technical background.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124. The examiner can normally be reached Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hnv
7/28/22
/HUNG V NGUYEN/            Primary Examiner, Art Unit 2882